 Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 1 of 6 PageID: 21



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

GENO L. MCINTOSH,                  :
                                   :    CIV. NO. 20-1316 (RMB-JS)
                 Plaintiff         :
                                   :
     v.                            :          OPINION
                                   :
BERNARD J. DELURY,                 :
                                   :
                 Defendant         :

BUMB, DISTRICT JUDGE

     Plaintiff Geno L. McIntosh, a pretrial detainee confined in

the Atlantic County Justice Facility in Mays Landing, New Jersey,

filed this civil rights action on February 10, 2020. (Compl., Dkt.

No. 1.) Plaintiff submitted an application to proceed in forma

pauperis (“IFP”) under 28 U.S.C. § 1915. (IFP App., Dkt. No. 1-

1.) 28 U.S.C. § 1915(a) provides, in relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
           equivalent) for the prisoner for the 6-month
    Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 2 of 6 PageID: 22



               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

Plaintiff      did     not   submit   a    certified       prisoner   trust     account

statement, as required by statute.

        The    Court    will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,    he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).




1 U.S.D.C.      District       of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                            2
    Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 3 of 6 PageID: 23



        I.    Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however      inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards      than    formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 4 of 6 PageID: 24



matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).    For the reasons discussed below, the Court would

dismiss the complaint with prejudice upon conclusive screening.

II.   DISCUSSION

      A.   The Complaint

      Plaintiff, a pretrial detainee, asserts jurisdiction under 42

U.S.C. § 1983 for alleged violations of his constitutional rights.
                                     4
 Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 5 of 6 PageID: 25



(Compl., ¶4, Dkt. No. 1.) The Court accepts the factual allegations

in the complaint as true for purposes of screening the complaint.

The   sole    defendant    is    the     Honorable     Bernard   J.   Delury,      who

Plaintiff alleges presided over his state court bench trial and

found   Plaintiff       guilty   of    assault.      (Compl.,    Dkt.    No.   1-2.)

Plaintiff alleges Judge Delury relied on witness testimony that

was   not    credible    and    relied    on   other    unreliable      evidence   in

reaching a guilty verdict. (Id.) For relief, Plaintiff seeks

dismissal of his criminal charges. (Compl., ¶5, Dkt. No. 1.)

      B.     Section 1983 Claims

      Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of
             any State or Territory ... subjects, or causes
             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,



                                           5
 Case 1:20-cv-01316-RMB-JS Document 3 Filed 07/23/20 Page 6 of 6 PageID: 26



487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

II.   DISCUSSION

      The proper avenue for a state prisoner to challenge his state

court conviction is a petition for writ of habeas corpus under 28

U.S.C. § 2254, after exhausting state court remedies. 28 U.S.C. §

2254(b)(1)(A). Even if Plaintiff had sought money damages for a

constitutional violation, rather than reversal of his conviction,

judges have absolute immunity from actions under 42 U.S.C. § 1983

for their judicial acts, unless taken in complete absence of

jurisdiction. Mireles v. Waco, 502 U.S. 9, 11 (1991). Therefore,

upon conclusive screening, the Court would dismiss Plaintiff’s

complaint with prejudice.

III. CONCLUSION

      The   Court   will   administratively     terminate   this    action,

subject to reopening. An appropriate Order follows.



DATE:   July 23, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     6
